DETAILED ACTION
The following is a Reasons for Allowance. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/30/22 has been entered, in which Applicant amended claims 1, 8, 9, 12, and 17. Claims 1-9 and 11-21 are pending in this application and have allowed as indicated below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 103 rejections of claims 1-9 and 11-21 are withdrawn in light of Applicant’s amendments and explanations.

Subject Matter Overcoming Prior Art
Claims 1-9 and 11-21 are allowable. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1, 
… 
identify and extract one or more task-related entities in the payload; collect a plurality of user signals by way of one or more sensors integrated with or communicatively attached to at least a user device associated with the user;
analyze the plurality of user signals to identify user activities associated with the plurality of user signals;
generate, using a mapping engine, a user context graph that indicates relationships between the task-related entities and the user activities, wherein the mapping engine and user context graph support identifying implicit tasks and completion of implicit tasks based on machine learning inferences associated with the user context graph, wherein the machine learning inferences include each of the following: 
an inferred status of an explicit task and 
an inferred status of the implicit task; 
receive, from the user device, a signal communicating an occurrence of an event detected at the user device, the event comprising a computer device state event, a computer device geo-location event, a computer application event, or a computer file event; 
determine that the event is a triggering event related to the user task in the task list, based at least in part on the user context graph; 
in response to the triggering event, cause a notification to be provided via a visual output component of the user device to automatically update the task list to indicate a state of the user task; and 
automatically update the data store to reflect a change in the state of the user task, based at least in part on tracking one or more user activities.
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. Independent claims 12 and 17, and dependent claims 2-9, 11, 13-16, and 18-20 are likewise allowable. 
The closest prior art of record is described as follows:
Grabovski et al. (U.S. Patent Application Publication Number 2014/0136255) - The abstract provides for the following: Dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis. Tasks are extracted from an aggregate thereof, scheduled into one or more queues, then "pulled" by workers for execution. Comprehensive data for performing each task are monitored, as are worker skills and availability. Each task is matched to an appropriate worker, the assignment being adjusted or modified automatically, to the extent required, to satisfy certain predefined temporal and/or spatial criteria. When a worker signals completion of an assigned task, the next discrete task in the queue matching the worker's skills and/or availability is pulled from the queue and assigned. The invention is useful for managing warehouse and inventory operations, and specifically, the scheduling and assignment of pick tasks among warehouse pickers, for example, in connection with e-commerce order fulfillment.
Horvitz et al. (U.S. Patent Application Publication Number 2013/0275983) - The abstract provides for the following: Concepts and technologies are described herein for providing task continuity and supporting task completion across devices and time. A task management application is configured to monitor one or more interactions between a user and a device. The interactions can include the use of the device, the use of one or more applications, and/or other tasks, subtasks, or other operations. Predictive models constructed from data or logical models can be used to predict the attention resources available or allocated to a task or subtask as well as the attention and affordances available within a context for addressing the task and these inferences can be used to mark or route the task for later reminding and display. In some embodiments, the task management application is configured to remind or execute a follow-up action when a session is resumed. Embodiments include providing users with easy to use gestures and mechanisms for providing input about desired follow up on the same or other devices.
Lattuca et al. (U.S. Patent Application Publication Number 2015/0066529) - The abstract provides for the following: A workflow management system includes a processor and memory. The memory stores instructions that, when executed by the processor, cause the processor to identify an event received from an external system. The instructions further cause the processor to generate a work item corresponding to the event. The work item has a plurality of attributes. The instructions further cause the processor to assign the work item for distribution based on the attributes, and adjust at least one of a priority or a routing strategy for the work item according to a status of the work item.
Jothilingham et al. (U.S. Patent Application Publication Number 2017/0193349) - The abstract provides for the following: Techniques and architectures manage tasks in an electronic communications environment, such as in electronic calendars, email accounts, displays, and databases. A computing system may determine a number of task-oriented actions based, at least in part, on a history of execution patterns followed by a particular user for performing particular tasks. Such a history may be generated or modified by a machine learning process. Task-oriented actions may include: prioritizing a set of tasks by using such a history in view of various parameters of each task; extracting an action, subject, and keyword from an individual task; generating a visual cue that represents various parameters of a set of tasks; and generating a productivity report that provides an analysis on the time spent by the user on different task categories.
London (U.S. Patent Application Publication Number 2015/0142704) - The abstract provides for the following: Embodiments of an adaptive virtual intelligent agent ("AVIA") service are disclosed. It may include the functions of a human administrative assistant for an enterprise including customer support, customer relationship management, and fielding incoming caller inquiries. It also has multi-modal applications for the home through interaction with AVIA implemented in the home. It may engage in free-form natural language dialogs. During a dialog, embodiments maintain the context and meaning of the ongoing dialog and provides information and services as needed by the domain of the application. Over time, the service automatically extends its knowledge of the domain (as represented in the Knowledge Tree Graphs) through interaction with external resources. Embodiments can intelligently understand and converse with users using free-form speech without pre-programmed deterministic sequences of questions and answers, can dynamically determine what it needs to know to converse meaningfully with users, and knows how to obtain information it needs.
D. M. Sow et al. “Uncovering the to-dos hidden in the in-box.” The abstract provides for the following: In this paper we present SCOUT, an application that examines the machine-generated messages within the in-box of an e-mail application, extracts from these messages information regarding the tasks the recipient is asked to perform, and displays these messages in a graphical interface where they are grouped by context. The tool is intended for business managers who receive daily a large number of machine generated messages that require some action be taken. SCOUT uses the IBM Unstructured Information Management Architecture (UIMA) framework to apply rule-based reasoning for identification of tasks, and it uses contextual data to customize the presentation of task information to the user. SCOUT’s open, extensible architecture allows the use of alternate inference models (such as machine learning algorithms) as well as the integration of additional context sources and client interfaces. SCOUT was well received by the participants in a small evaluation study.
Thomas Gruber et al. (Japanese Patent Application Publication Number JP 2017-142833 A) - The abstract provides for the following: A method, storage medium, information processing apparatus, and electronic device relating to intelligent generation, organization, triggering, and delivery of reminders and tasks of an electronic ToDo list are provided. An electronic device includes an input receiver configured to receive input from a user that specifically identifies one or more first attributes of a task. The electronic device also includes a processing unit coupled to the input receiving unit. The processing unit includes a task item generation unit 1708 and an attribute determination unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624